Citation Nr: 1103462	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  06-21 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disability, to 
include as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from June 1978 to July 1978 
and active military service from September 1981 to December 1981.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In connection with this appeal the Veteran testified at a hearing 
before the undersigned Veterans Law Judge at the RO in February 
2009.  A transcript of the hearing is associated with the claims 
files. 

This case was previously before the Board in April 2009, at which 
time the Veteran's claim of entitlement to service connection for 
a low back disability was denied.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In December 2009, the Court granted a 
joint motion of the parties, vacated the Board's decision, and 
remanded the case to the Board for action consistent with the 
joint motion.  In June 2010, the case was remanded by the Board 
for additional development.  The case has now been returned to 
the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).


REMAND

The Board finds that additional development is required before 
the Veteran's claim is decided.  

In the June 2010 remand, the Board noted that the issue of 
entitlement to service connection for a low back disability was 
inexplicably intertwined with the issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a left knee disability.  
The Board directed that the issue of whether new and material 
evidence has been received to reopen a claim of entitlement to 
service connection for a left knee disability must be adjudicated 
by VA, and the Veteran informed of his appellate rights with 
regard to that issue, before the Veteran's claim of entitlement 
to service connection for a low back disability is decided by the 
Board.

A review of the record shows that in November 2010, the Veteran 
was provided a Supplemental Statement of the Case (SSOC) denying 
the issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for a left 
knee disability.  

In a January 2011 statement, the Veteran's representative noted 
that adjudicating the issue of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for a left knee disability in an SSOC rather than a 
rating decision was in error.  Additionally, the Veteran's 
representative noted that the Veteran was not properly informed 
of his appellate rights with regard to this issue.  For these 
reasons, the Veteran's representative argued that the Veteran's 
right to due process was violated.    

For the reasons listed above, the Board finds that the 
development conducted fails to adequately comply with the 
directives of the June 2010 remand.  The Court has held that RO 
compliance with a remand is not discretionary, and failure to 
comply with the terms of a remand necessitates another remand for 
corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the Veteran's claim of whether new and material 
evidence has been received to reopen a claim of entitlement to 
service connection for a left knee disability must be adjudicated 
in a rating decision and the Veteran informed of his appellate 
rights with regard to that issue before the Veteran's claim of 
entitlement to service connection for a low back disability is 
decided.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake any 
indicated development and then issue a 
rating decision adjudicating the issue of 
whether new and material evidence has been 
received to reopen a claim of entitlement 
to service connection for a left knee 
disability, and if so, whether the 
reopened claim should be granted.  The 
Veteran should be informed of his 
appellate rights with respect to this 
decision.

2.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

3.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for a 
low back disability, to include as 
secondary to a left knee disability.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative and they should be afforded 
the requisite opportunity to respond.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).


							(CONTINUED ON NEXT PAGE)


As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2010).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



